DETAILED ACTION
This office action is in response to the amendment filed on October 4, 2021. Claims 1 and 3-13 remain pending in the application and have been fully examined. The previously indicated allowability of claims 10 and 12 is hereby withdrawn in view of the newly discovered reference(s) to George (0728900).  The examiner apologizes for any inconvenience. Rejections based on the newly cited reference(s) follow.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the torque limiting mechanism (including the spring washers 62, the plunger 52 and lock washers 64, see paragraphs 28-29) being “disposed within the shaft and the driving head” (see all independent claims), must be shown and the ratchet mechanism being “disposed within and engage with the torque limiting mechanism” (see all independent claims), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
The disclosure is objected to because of the following informalities: In Paragraph (31) of applicants PG-PUB (2019/0126450), the applicant discloses; “However, to provide the ratcheting function, when the body 84 is rotated in the clockwise direction in FIG. 4, the flats 92 engage the pins 96 and compress and frictionally lock the pins 96 between the flats 92 and the interior surface 94 of the aperture 80 of the torque gear 74. This compression prevents the body 84 from rotating in the clockwise direction.”, however, claims 1 and 13 disclose that the ratchet mechanism “does not include a spring.” It is unclear how pin (96) compresses but is not considered as being a spring. The definition of the term “spring” according to www.dictionary.com is defined as; “being suddenly released from a constrained position”. Thus, in order for the ratcheting constrained as the device rotates in the clockwise direction and then is suddenly released from the compressed or constrained position as the device rotates in a counterclockwise direction or when the direction in which the body can rotate changes (see paragraph 31).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 disclose that the ratchet mechanism “does not include a spring”. As previously discussed above, the applicant discloses in paragraph (31) that; “However, to provide the ratcheting function, when the body 84 is rotated in the clockwise direction in FIG. 4, the flats 92 engage the pins 96 and compress and frictionally lock the pins 96 between the flats 92 and the interior surface 94 of the aperture 80 of the torque gear 74. This compression prevents the body 84 from rotating in the clockwise direction”. It is unclear how the compression of the being suddenly released from a constrained position”. Thus, after the pin compresses, if it does not return back to its original form, the device would not properly operate again as intended (i.e. having the ratcheting function). And, if the pin returns to its original form it meets the definition of being a spring. How can the pin not be considered as being a spring when it functions in the same manner as springs function? 
Claims 1, 12 and 13 all disclose, “a torque limiting mechanism disposed within the shaft and the driving head.” However, not all of the components of the torque limiting mechanism are disposed “within the shaft and the head”. For example, at least the spring washers (62), the plunger (52) and locking washers (64) which form part of the torque limiting mechanism (otherwise it would not work, see paragraphs 28-29) and are not
Claims 1, 12 and 13 all disclose, “a ratchet mechanism disposed within and engaged with the torque limiting mechanism”. The ratchet mechanism is defined as including a ratchet gear (82) with teeth (90) and a number of pins (96, see paragraph 31 and claim 12 using the terminology; “wherein the ratcheting mechanism consists of a ratchet gear including a number of teeth…and a number of pins”). The torque limiting mechanism includes at least gear (70), pin (68), bar (46), plunger (52), and washers (62 and 64, see Figures 3, 6 and 7). Thus, the ratchet mechanism is not “disposed within” pin (68) or bar (46) or plunger (52) or washers (62 and 64, see Figures 3, 6 and 7) therefore it is unclear how the “ratchet mechanism” is “disposed within…the torque limiting mechanism”. Did the applicant mean to disclose that the “ratchet mechanism” is “disposed within” particular component(s) of “the torque limiting mechanism”? If so, the particular component(s) should be positively defined in the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Ogata et al. (2012/0011971) in view of George (0728900).  

As Best Understood, Ogata et al. disclose a driving tool comprising: a handle (28) having an open end (i.e. the left end, as seen in Figures 2a and 2c), a shaft (10/12) operably connected to the handle having a driving head (at 12) opposite the handle and disposed at least partially within the open end (with the right portion of 10, see Figures 2a and 2c), a torque limiting mechanism (formed from components 14, 15, 17, 18, 20 and 22) being disposed (at least partially) within the shaft (from components 14, 15, 17 and 20, see Figure 2c) and the driving head (from components 18 and 22, see Figure 2c), and a ratcheting mechanism (formed from components 24, 25 and 26, see paragraph 31) disposed (at least partially) within (i.e. within component 22) and engaged with the torque limiting mechanism (at 22 or 24) to provide the ratcheting function (Figures 1 and 2 and Paragraph 31), but lacks, providing a ratcheting mechanism that does not include a spring. However, George teaches that it is old and well known in the art at the time the invention was made to provide a ratcheting mechanism (Figure 4, Page 1, Lines 27-28) formed from gear (16), teeth (16a) and pins (20) and thus does not include a spring (Figures 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the ratcheting means, of Ogata et al., with the known technique of using another ratcheting means for achieving the same results and does not include a spring, as taught by George, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having improved ratcheting means for removing and replacing nuts or other workpiece during normal operation and which can be more easily reversed as needed by the user. 

	


In reference to claim 4, Ogata et al. show that the torque gear is sealingly engaged (with 
lower cover) with the driving head (see figure below). 
[AltContent: textbox (Cover (upper or lower) that seals gear (22) with the driving head)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    106
    210
    media_image1.png
    Greyscale

In reference to claim 5, Ogata et al. show that the torque gear defines a central aperture (not labeled but formed as the central aperture within 22) in which the ratcheting mechanism (24, 25 and 26) is located (Figure 2c). 

In reference to claim 6, Ogata et al. show that the ratcheting mechanism includes a ratchet gear (at 21 and 26) extending through the central aperture within the torque gear (22, Figures 2c and 2d). 

In reference to claim 7, Ogata et al. show that the ratchet gear extends outwardly (at lower end of 21) from at least one side of the driving head (Figure 2d). 



In reference to claim 9, Ogata et al. show that the ratchet gear includes a number of teeth (i.e. left and right outer tip portions of pawls 26) extending outwardly from the ratchet gear (21) and into the driving head around the periphery of the aperture (Figure 2c and paragraph 31). 

In reference to claim 10, George shows that the ratcheting mechanism further comprises a number of pins (20) each disposed between adjacent teeth (16a) and engageable with the ratchet gear (at 16 or at 21 when combined with Ogata et al.) and the torque gear (22), of Ogata et al. (see Figure 1 in George and Figure 2c in Ogata et al.).

In reference to claim 11, Ogata et al. disclose a method for limiting the torque applied to a fastener from a driving tool, the method comprising the steps of: providing the driving tool of claim 1 and applying torque to a fastener using the driving tool (Paragraph 33).

In reference to claim 12, As Best Understood, Ogata et al. disclose a driving tool comprising: a handle (28) having an open end (i.e. the left end, as seen in Figures 2a and 2c), a shaft (10/12) operably connected to the handle having a driving head (at 12) opposite the handle and disposed at least partially within the open end (with the right 

Claim 13, is rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Kan et al. (2011/0154961) in view of George (0728900).  Kan et al. disclose a driving tool comprising: a handle (6) having an open end (i.e. the lower end of 6, as seen in Figure 1) and 2c), a shaft (formed from 4 and 3a) operably connected to the handle having a driving head (at 3a) opposite the handle and disposed at least partially within the open end (at the upper portion of 4, as seen Figure 1), a torque limiting mechanism (formed from components 7, 8, 12, 14, 18, 20, 22 and 24) being disposed (at least partially) within the shaft (from components 18, 20, 22 and 24, see Figure 1) and the driving head (from components 7, 8, 12 and 14, see Figure 1), the torque limiting mechanism including a torque gear (7/8) located at one end (i.e. a lower end) of the shaft (Figure 1) and a biasing mechanism (i.e. formed from 12, 14, 18, 20, 22 and 24) engaged with the torque gear (at 14) wherein the biasing mechanism comprises, a bar (18) operably engaged (at 12/14 and note; the claim does not require that it is “directly” engaged) with the torque gear at one end (at a lower end) through the connection of elements (12 and 14), a plunger (20) including a cup (20a) at one end (i.e. upper end of 18, Figure 1) engaged with the bar opposite the torque gear (Figure 1) and  a shaft (see figure below) extending away from the cup (Figure 1) and a number of biasing members (22) disposed around the shaft and engaged with the cup to bias the cup and bar towards the torque gear (Figure 1), and a ratcheting mechanism (formed  
[AltContent: textbox (Shaft)]
[AltContent: arrow]
    PNG
    media_image2.png
    224
    412
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai (7213492) discloses a ratcheting mechanism that includes a compressible pin (B) surrounded by an elastic member (R) which fixes the pin in relation to the operation of channel (21, Figures 1 and 9). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723